Citation Nr: 1021997	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  95-42 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1978 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Montgomery, Alabama.  

The Veteran appeared at a hearing before a local hearing 
officer at the RO in June 2002.  A transcript of the hearing 
is of record.  

This matter was previously before the Board in December 2003, 
at which time a VA examination was ordered for an issue no 
longer on appeal.  In March 2005, the case was remanded for 
the issuance of a supplemental statement of the case and for 
development on another issue that is no longer before the 
Board.  The matter was again before the Board in February 
2007, at which time, it was remanded for the issuance of a 
supplemental statement of case as additional evidence had 
been received.  The matter was again before the Board in 
April 2008, at which time the case was referred to the 
Director of Compensation and Pension on issues other than the 
TDIU claim that is currently on appeal.  Finally, this matter 
was again before the Board in December 2008, at which time it 
was referred to the RO based upon actions that were taken in 
the appeal on other issues which might have had an impact on 
the Veteran's claim for a TDIU.  The RO was requested to 
readjudicate the Veteran's claim based upon the actions taken 
by the Board and to issue a supplemental statement of the 
case if the claim remained denied.  In December 2009, the 
Appeals Management Center (AMC), acting on behalf of the RO, 
issued a supplemental statement of the case.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action, on his 
part, is required on his part.




REMAND

At the outset, the Board notes that service connection is 
currently in effect for history of impingement, right 
shoulder, status post repair, rated as 30 percent disabling; 
tinnitus, rated as 10 percent disabling; essential 
hypertension, rated as 10 percent disabling; right carpal 
tunnel syndrome, rated as 10 percent disabling; right ulnar 
nerve entrapment, rated as 10 percent disabling; and 
bilateral hearing loss, rated as noncompensable.  The 
combined disability evaluation is 50 percent.  

With regard to the service-connected hearing loss/tinnitus 
and hypertension disabilities, the Board notes that the last 
comprehensive VA examination performed with regard to these 
disabilities occurred in June 2002.  Since then, Training 
Letter No. 10-02 (March 18, 2010), pertaining to adjudicating 
claims for hearing loss, tinnitus, or both, and certain 
aspects of audiology examinations was issued.  The Board 
further observes that neither examiner commented on what 
impact, if any, these disabilities had on the Veteran's 
employability.  

Similarly, as it relates to the Veteran's ulnar nerve 
entrapment, the Board notes that the last comprehensive VA 
examination afforded the Veteran occurred in June 2004.  

As to the service-connected right shoulder disability, the 
Board notes that the Veteran was afforded a VA orthopedic 
examination in June 2004.  Following the examination, the 
examiner stated with regard to the effect on employability, 
it was his belief that the Veteran would have difficulty 
working in a job or occupation that required repetitive use 
of the right upper extremity such as with lifting, carrying, 
or overhead type activities.  The examiner stated that the 
Veteran was a cook by trade and last worked in September 
2000.  

In an October 2005 addendum, the June 2004 VA examiner 
indicated that the Veteran had significantly limited 
functional ability and would continue to have problems with 
overhead activities such as lifting or carrying.  He stated 
that he continued to think that the Veteran would have 
difficulty working a job or occupation which required 
repetitive use of the right upper extremity.  

Subsequent to the October 2005 report, the Veteran underwent 
right shoulder arthroscopic and right shoulder subacromial 
decompression surgery in November 2005.  Although the Veteran 
was afforded a VA examination in May 2006, the claims file 
was not available to the examiner for review and the examiner 
did not render an opinion as to whether the Veteran was 
unemployable as a result of his service-connected right 
shoulder disorder.  

The Board further notes that when assigning a 30 percent 
disability rating for the Veteran's right shoulder disability 
on an extraschedular basis from October 1998 through November 
2005, the Board, in its December 2008 decision, observed that 
the Veteran's right shoulder disability caused marked 
interference with his employment.  

In a claim for TDIU, the duty to assist requires that VA 
obtain an examination which includes an opinion on what 
effect the veteran's service-connected disabilities have on 
his ability to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 
7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (2009).  Where the Board makes a decision 
based on an examination report that does not contain 
sufficient detail, remand is required "for compliance with 
the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

Based upon the above, the Board is of the opinion that an 
additional VA examination is warranted, for all of the 
Veteran's service-connected disabilities, to determine if a 
TDIU is warranted.  The examination report(s) must contain an 
assessment offered by a VA examiner(s) as to whether Veteran 
is able to secure or follow a substantially gainful 
occupation due to his service-connected disabilities, either 
alone or together.  See 38 U.S.C.A. § 5103A (West 2002); see 
also Colayong v. West, 12 Vet. App. 524, 538-40 (1999).

Given this determination, and, if after examination, the 
combined rating for the Veteran's service-connected 
disabilities still does not meet the schedular criteria for a 
TDIU under the provisions of 38 C.F.R. § 4.16(a) (2009), the 
Board also finds that VA must consider whether the evidence 
presents such an exceptional or unusual disability picture 
requiring that the case be forwarded to the Under Secretary 
for Benefits, or the Director of the Compensation and Pension 
Service, for consideration of the assignment of an 
extraschedular evaluation(s).  This referral is required 
because it is not permissible for the Board, in the first 
instance, to consider the assignment of an extraschedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 157, 158 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996)).

Prior to scheduling the Veteran for examination, VA should 
obtain outstanding treatment records.  In this regard, the 
Board notes that no VA treatment records have been associated 
with the claims file since October 2007.  VA is deemed to 
have constructive knowledge of documents which are generated 
by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 
611,612-13 (1992).  If those documents predate a Board 
decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id., at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all medical records 
pertaining to treatment of the Veteran 
from all VA facilities identified by him, 
to include, but not limited to, the 
Biloxi VA Medical Center, from October 
2007 to the present.  All records and/or 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

2.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, arrange for him to 
undergo appropriate VA examination(s) by 
qualified examiners, e.g., orthopedist, 
neurologist, cardiologist, audiologist 
(consistent with Training Letter No. 10-
02), to determine the impact of his 
service-connected disabilities on his 
ability to maintain gainful employment.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner(s) designated 
to examine the Veteran, and the 
examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests (to include x-rays, as 
necessary) and studies should be 
accomplished (with all findings made 
available to the examiner(s) prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The examiner(s) is (are) requested to 
answer the following:

Whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, is it at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's service-
connected disabilities-impingement of 
the right shoulder, status post repair; 
tinnitus; essential hypertension; right 
carpal tunnel syndrome; right ulnar nerve 
entrapment; and bilateral hearing loss-
either alone or in the aggregate, 
preclude him from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience.

The examiner(s) should clearly outline 
the rationale for any opinion or 
conclusion expressed and all clinical 
findings should be reported in detail.  
If any requested medical opinion cannot 
be given, the examiner(s) should state 
the reason(s) why.

3.  Advise the Veteran in writing that it 
is his responsibility to report for the 
VA examination(s), to cooperate with the 
development of his claim, and that the 
consequences for failure to report for a 
VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any ordered 
examination, obtain documentation that 
shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination, to include whether any 
notice that was sent was returned as 
undeliverable.

4.  To help avoid future remand, VA must 
ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, undertake corrective 
action before the claims file is returned 
to the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claim for a 
TDIU, in light of all pertinent evidence 
and legal authority.  If the Veteran does 
not meet the percentage requirements for 
a TDIU under 38 C.F.R. § 4.16(a), 
consideration should be given to whether 
referral for extraschedular consideration 
is warranted.  If any benefit sought 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and afford them an 
opportunity to respond before the record 
is returned to the Board for future 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

